UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1172


JAMES RIFFIN,

                Debtor - Appellant,

          v.

MARK JEROME FRIEDMAN,

                Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-02618-CCB; 10-11248-DK)


Submitted:   August 31, 2011             Decided:   September 13, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Riffin, Appellant Pro Se. Mark Jerome Friedman, DLA PIPER
US LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     Riffin      appeals      the    district      court’s    order

affirming the bankruptcy court’s order granting the Trustee’s

motion for approval of a settlement agreement, to cooperate to

obtain    access    to    a     letter    of   credit,      and   to    modify,     as

necessary, the automatic stay, 11 U.S.C. § 362(a) (2006).                           We

have     reviewed   the        record    and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Riffin v. Friedman, Nos. 1:10-cv-02618-CCB; 10-11248-DK

(D. Md. Feb. 7, 2011).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court    and   argument     would      not   aid   the

decisional process.

                                                                             AFFIRMED




                                          2